FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    September 30, 2020

                                    No. 04-18-00918-CV

                  IN THE INTEREST OF Z.O.M. and K.R.M., Children,

                 From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008CI09446
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       The court has considered the appellant's motion for en banc reconsideration, and the
motion is hereby denied.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court